he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election with traverse of Group II claims 32, 33, 36, 37, and 67 in the reply filed on October 12, 2022 is acknowledged.  The traversal is on the ground(s) that the searching different fields would not place an undue burden on the Examiner (see MPEP paragraph 803) (page 1).  This is not found persuasive because the invention of Groups I and II, I and III, and II and III are unrelated, and distinct and have acquired a separate status in the art as shown by their different classification (please, see the previous Office Action dated September 15, 2022, paragraphs 2-3), and Group II, claims 32, 33, 36, 37, and 67 has been elected for further prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 5-6, 11-15, 17, 22, 8-39, 41, and 53 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 22, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 32, 33, 36, 37, and 67 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least a portion” in claim 33 (line 2) is a relative term which renders the claim indefinite. The term “at least a portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “some” in claim 67 (line 1) is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-33, 36-37, and 67 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (U.S. Patent Application Publication 2010/0028694 A1).
With regard to the limitations of claims 32-33, 36-37, and 67, Zhang discloses an engineered nano-composite coating may include hydrophobic and hydrophilic domains, may be applied to transparent and non-transparent substrates using a continuous process, may be UV curable and may impart antifogging characteristics to the substrate (abstract). 
Zhang discloses a radiation curable composition capable of providing a nanocomposite anti-fogging coating, said composition comprising: silica nanoparticles, at least one hydrophilic acrylate monomer, at least one multifunctional acrylate, and reactive surfactant, said reactive surfactant having hydrophobic and hydrophilic segments and a radiation curable reactive component, whereby, upon exposure to actinic radiation, said composition forms nanosized hydrophilic and hydrophobic domains and said surfactant becomes chemically bonded to the hydrophobic domains with hydrophilic segments thereof exposed to air or neighboring hydrophilic domains; whereby, in the presence of moisture, condensation will occur at the hydrophilic domain and spread to the hydrophobic domain surface via interaction with said chemically bonded surfactant, to thereby maintain transparency of said anti-fogging coating with high durability (claim 7).
The hydrophilic domain may be formed by, but not limited to, the hydrophilic acrylates such as hydroxyethyl methacrylate (HEMA), hydroxyethyl acrylate (HEA), poly(ethylene glycol) acrylates (PEGA) with different PEG molecular weight, or other hydrophilic acrylates, e.g., 3-hydroxy propyl acrylate, 3-hydroxy propyl methacrylate, 2-hydroxy-3-methacryloxy propyl acrylate, 2-hydroxy-3-acryloxy propyl acrylate, 2-hydroxy-3-methacryloxy propyl methacrylate, diethylene glycol diacrylate, triethylene glycol diacrylate, tetraethylene glycol diacrylate, trimethylol propane triacrylate, tetrahydro furfuryl methacrylate, and 1-6-hexanediol diacrylate (paragraph [0049]).
In order to make a viable coating product, the coating should have good abrasion and scratch resistance, chemical resistance, as well as weathering resistance for outdoor use. Therefore, according to preferred embodiments of the present invention, multifunctional (double bonds) acrylates, such as, aliphatic urethane hexaacrylate and dipentaerythritol hexaacrylate, are used to form a highly crosslinked polymeric network, thereby providing good mechanical properties for the coating layer. By altering the concentration of multifunctional acrylates in the coating matrix the performances of the coating may be fine tuned to balance the AF, optical and physicomechanical properties. Other acrylates with relatively high glass transition temperatures such as, for example, epoxy dimethacrylates and epoxy diacrylates, may also be used to adjust hardness of the coating material (paragraph [0050]).
With regard to the limitations of claims 32, Zhang does not disclose that the weight percentage of the monoacrylate monomer comprising the acrylate group the hydrophobic linker, and the terminal oleophobic group is between about 1 wt.% and about 10 wt.% of the anti-fog coating composition and wherein the weight percentage of solids in the anti-fog coating is greater than or equal to about 95 wt. %.
However, in view of substantially identical anti-fog coating composition having substantially identical multi-acrylate monomer, wherein the multi-acrylate monomer is hydrophobic; a monoacrylate monomer comprising an acrylate group, a hydrophobic linker, and a terminal oleophobic group; a hydrophilic monoacrylate monomer; and an initiator between Zhang and instant claims, it is the Examiner’s position that Zhang’s anti-fog coating composition inherently possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Furthermore, it is noted “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is noted that the amounts of the monoacrylate monomer the weight percentage of solids are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
With regard to the limitations of claims 33, Zhang does not disclose that the acrylate groups are on at least a portion of a surface of the silica nanoparticle.
However, in view of substantially identical anti-fog coating composition between Zhang and instant claims, it is the Examiner’s position that Zhang’s anti-fog coating composition inherently possesses this property, and the acrylate groups are on at least a portion of a surface of the silica nanoparticle. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed property because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Claims 32-33, 36-37, and 67 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over You et al. (U.S. Patent Application Publication 2012/0040190 A1).
With regard to the limitations of claims 32, 36-37, and 67, You discloses an anti-fog coating composition, comprising: a multi-acrylate monomer, wherein the multi-acrylate monomer is hydrophobic; a monoacrylate monomer comprising an acrylate group, a hydrophobic linker, and a terminal oleophobic group; a hydrophilic monoacrylate monomer; and an initiator (abstract, claims 1-5, 11-14). 
You discloses that an example of a monofunctional ethylenically unsaturated component includes acrylamide, N,N-dimethylacrylamide, (meth)acryloylmorpholine, 7-amino-3,7-dimethyloctyl(meth)acrylate, isobutoxymethyl(meth)acrylamide, isobornyloxyethyl (meth)acrylate, isobornyl(meth)acrylate, 2-ethylhexyl(meth)acrylate, ethyldiethylene glycol (meth)acrylate, t-octyl(meth)acrylamide, diacetone (meth)acrylamide, dimethylaminoethyl(meth)acrylate, diethylaminoethyl(meth)acrylate, lauryl (meth)acrylate, dicyclopentadiene (meth)acrylate, dicyclopentenyloxyethyl (meth)acrylate, dicyclopentenyl(meth)acrylate, N,N-dimethyl(meth) acrylamidetetrachlorophenyl (meth)acrylate, 2-tetrachlorophenoxyethyl (meth)acrylate, tetrahydrofurfuryl(meth)acrylate, tetrabromophenyl(meth)acrylate, 2-tetrabromophenoxyethyl (meth)acrylate, 2-trichlorophenoxyethyl(meth)acrylate, tribromophenyl(meth)acrylate, 2-tribromophenoxyethyl(meth)acrylate, 2-hydroxyethyl (meth)acrylate, 2-hydroxypropyl(meth)acrylate, vinylcaprolactam, N-vinylpyrrolidone, phenoxyethyl(meth)acrylate, butoxyethyl(meth)acrylate, pentachlorophenyl (meth)acrylate, pentabromophenyl(meth)acrylate, polyethylene glycol mono(meth)acrylate, polypropylene glycol mono(meth)acrylate, bornyl(meth)acrylate, methyltriethylene diglycol (meth)acrylate, or a combination thereof (paragraph [0040]).
An examples of the polyfunctional ethylenically unsaturated component includes ethylene glycol di(meth)acrylate, dicyclopentenyl di(meth)acrylate, triethylene glycol diacrylate, tetraethylene glycol di(meth)acrylate, tricyclodecanediyldimethylene di(meth)acrylate, trimethylolpropane tri(meth)acrylate, ethoxylated trimethylolpropane tri(meth)acrylate, propoxylated trimethylolpropane tri(meth)acrylate, tripropylene glycol di(meth)acrylate, neopentyl glycol di(meth)acrylate, both-terminal (meth)acrylic acid adduct of bisphenol A diglycidyl ether, 1,4-butanediol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, polyethylene glycol di(meth)acrylate, (meth)acrylate-functional pentaerythritol derivatives (e.g., pentaerythritol tri(meth)acrylate, pentaerythritol tetra(meth)acrylate, d ipentaerythritol hexa(meth)acrylate, dipentaerythritol penta(meth)acrylate, or dipentaerythritol tetra(meth)acrylate), ditrimethylolpropane tetra(meth)acrylate, ethoxylated bisphenol A di(meth)acrylate, propoxylated bisphenol A di(meth)acrylate, ethoxylated hydrogenated bisphenol A di(meth)acrylate, propoxylated-modified hydrogenated bisphenol A di(meth)acrylate, ethoxylated bisphenol F di(meth)acrylate, or a combination thereof (paragraph [0041]). In one embodiment, the binder formulation comprises one or more components having at least 3 (meth)acrylate groups, for example, 3 to 6 (meth)acrylate groups or 5 to 6 (meth)acrylate groups (paragraph [0042].
In particular embodiments, the external phase includes, relative to the total weight of the composite binder formulation, at least about 3 wt. % of one or more free radical polymerizable components, for example, at least about 5 wt. % or at least about 9 wt. % (paragraph [0043]). 
With regard to the limitations of claims 32, You does not disclose that the weight percentage of the monoacrylate monomer comprising the acrylate group the hydrophobic linker, and the terminal oleophobic group is between about 1 wt.% and about 10 wt.% of the anti-fog coating composition and wherein the weight percentage of solids in the anti-fog coating is greater than or equal to about 95 wt. %.
However, in view of substantially identical anti-fog coating composition having substantially identical multi-acrylate monomer, wherein the multi-acrylate monomer is hydrophobic; a monoacrylate monomer comprising an acrylate group, a hydrophobic linker, and a terminal oleophobic group; a hydrophilic monoacrylate monomer; and an initiator between You and instant claims, it is the Examiner’s position that You’s anti-fog coating composition inherently possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Furthermore, it is noted “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is noted that the amounts of the monoacrylate monomer the weight percentage of solids are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
With regard to the limitations of claim 33, You discloses that the nanoparticles may include, for example, particles selected from the group consisting of ZnO, SiO2, TiO2, ZrO2, SnO2, Al2O3, co-formed silica alumina and a mixture thereof. The nanometer sized particles may also have an organic component, such as, for example, carbon monotones, a highly cross linked/core shell polymer nanoparticle, an organically modified nanometer-size particle, etc. It should be appreciated that since this application is for ophthalmic applications, the coatings must be optically clear, as a result, all the fillers must be nanofillers so that they will not scatter the light (paragraph [0018]).
With regard to the limitations of claims 33, You does not disclose that the acrylate groups are on at least a portion of a surface of the silica nanoparticle.
However, in view of substantially identical anti-fog coating composition between You and instant claims, it is the Examiner’s position that You’s anti-fog coating composition inherently possesses this property, and the acrylate groups are on at least a portion of a surface of the silica nanoparticle. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed property because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Claims 32-33, 36-37, and 67 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deshpande et al. (U.S. Patent Application Publication 2017/0226371 A1).
With regard to the limitations of claims 32, 36-37, and 67, Deshpande discloses a coating composition comprising: one or more radiation-curable acrylates having hydrophilic regions comprising one or more hydrophilic alkoxylate groups, the one or more hydrophilic alkoxylate groups having the formula —((CH2).sub.nO—).sub.m—, where n can be equal or greater than 1 and equal or less than 3 (1≦n≦3) and m can be equal or greater than 1 and equal or less than 10 (1≦m≦10); a reactive surfactant comprising a reactive moiety; and a photoinitiator, wherein, upon the exposure of the photoinitiator to light energy, the one or more radiation-curable acrylates are cured to form a hydrophilic network with the reactive surfactant being bound to the network by binding of the reactive moiety of the surfactant to one or more acrylate groups in the hydrophilic regions of the one or more radiation-curable acrylates, wherein the coating composition provides a transparent, washable anti-fog coating when applied to a substrate and cured, and wherein the one or more radiation-curable acrylates comprise ethoxylated acrylates (claims 1-4).
With regard to the limitations of claim 32, Deshpande discloses the acrylates comprise a mixture of one or more ethoxylated diacrylates and one or more ethoxylated triacrylates. In some embodiments, the diacrylates may comprise triethylene glycol diacrylate. In some embodiments, the triacrylates may comprise ethoxylated trimethylolpropane triacylate. In some embodiments, the ratio between the diacrylates and triacrylates may range between 1:3 to 1:7. In some embodiments, to enhance hydrophilic properties of the network, the network may be essentially or completely free of non-hydrophilic acrylates. In some embodiments, the network may lack non-hydrophilic acrylates or acrylates with hydrophobic regions. In some embodiments, the composition may further include a reactive surfactant with an alkenyl reactive group, but surfactants with an acrylate group, a thiol group or combination of these 3 groups may be used. In some embodiments, the reactive surfactant is an anionic surfactant. The instant compositions may further include metal oxide particles, such as silica, to impart hardness and abrasion resistance properties to the instant coatings. In addition, the instant compositions may include one or more of the following: non-reactive surfactant, solvent, photo initiators, and flow modifiers (paragraph [0052], etc.). 
With regard to the limitations of claims 32, Deshpande does not disclose that the weight percentage of the monoacrylate monomer comprising the acrylate group the hydrophobic linker, and the terminal oleophobic group is between about 1 wt.% and about 10 wt.% of the anti-fog coating composition and wherein the weight percentage of solids in the anti-fog coating is greater than or equal to about 95 wt. %.
However, in view of substantially identical anti-fog coating composition having substantially identical multi-acrylate monomer, wherein the multi-acrylate monomer is hydrophobic; a monoacrylate monomer comprising an acrylate group, a hydrophobic linker, and a terminal oleophobic group; a hydrophilic monoacrylate monomer; and an initiator between Deshpande and instant claims, it is the Examiner’s position that Deshpande’s anti-fog coating composition inherently possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Furthermore, it is noted “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is noted that the amounts of the monoacrylate monomer the weight percentage of solids are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
With regard to the limitations of claim 33, Deshpande discloses metal oxide particles dispersed throughout the network of hydrophilic crosslinkable resins, for example, acrylates. The metal particles may provide hardness and abrasion resistant properties to the coatings. Suitable examples of metal oxide nanoparticle include, but are not limited to, silica particles, titania, alumina, zinc oxides, antimony oxide, tin oxide, zirconium oxides, and combinations thereof. In some embodiments, the size and concentration of the metal nanoparticles can be selected such that the resulting coatings are optically transparent, while still retaining their fog resistant properties and anti-abrasion properties. In some embodiments, the metal oxide particles are nanoparticles with sizes ranging from about 5 to about 50 nm. In some embodiments, the metal oxide particles are nanoparticles with sizes ranging from about 10 to about 20 nm. The nanoparticles may be present in the concentration between 0 and 80% by weight (paragraph [0033]).
With regard to the limitations of claims 33, Deshpande does not disclose that the acrylate groups are on at least a portion of a surface of the silica nanoparticle.
However, in view of substantially identical anti-fog coating composition between Deshpande and instant claims, it is the Examiner’s position that Deshpande’s anti-fog coating composition inherently possesses this property, and the acrylate groups are on at least a portion of a surface of the silica nanoparticle. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed property because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Claims 32-33, 36-37, and 67 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jing et al. (U.S. Patent Application Publication 2018/0371286 A1).
With regard to the limitations of claims 32-33, 36-37, and 67, Jing discloses a coating composition comprising: 
A) a plurality of silica nanoparticles functionalized with: 
i) a compound comprising a poly(ethyleneoxy) segment containing at least one hydroxyl group, at least one functional silane, and optionally a hydrophobic group, wherein the compound comprises a molecular weight ranging from 500 grams per mole to 25,000 grams per mole, inclusive; 
ii) an alkenyl silane; and 
iii) a dispersing agent; B) a first multifunctional (meth)acrylate monomer; and 
C) a second multifunctional (meth)acrylate monomer, wherein the first multifunctional (meth)acrylate monomer comprises a multifunctional aliphatic acrylate, a multifunctional urethane acrylate, a multifunctional polyether acrylate, a multifunctional polyester acrylate, a multifunctional epoxy acrylate, or a combination thereof (abstract, claims 1-11).
With regard to the limitations of claims 32, Jing does not disclose that the weight percentage of the monoacrylate monomer comprising the acrylate group the hydrophobic linker, and the terminal oleophobic group is between about 1 wt.% and about 10 wt.% of the anti-fog coating composition and wherein the weight percentage of solids in the anti-fog coating is greater than or equal to about 95 wt. %.
However, in view of substantially identical anti-fog coating composition having substantially identical multi-acrylate monomer, wherein the multi-acrylate monomer is hydrophobic; a monoacrylate monomer comprising an acrylate group, a hydrophobic linker, and a terminal oleophobic group; a hydrophilic monoacrylate monomer; and an initiator between Jing and instant claims, it is the Examiner’s position that Jing’s anti-fog coating composition inherently possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Furthermore, it is noted “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is noted that the amounts of the monoacrylate monomer the weight percentage of solids are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
With regard to the limitations of claims 33, Jing does not disclose that the acrylate groups are on at least a portion of a surface of the silica nanoparticle.
However, in view of substantially identical anti-fog coating composition between Jing and instant claims, it is the Examiner’s position that Jing’s anti-fog coating composition inherently possesses this property, and the acrylate groups are on at least a portion of a surface of the silica nanoparticle. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the anti-fog coating composition having the claimed property because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764